Harwell, Justice
(concurring):
*73Petitioners brought this action to overturn Richland County Council’s refusal to rezone their property as C-3 (General Commercial). We granted certiorari to review the opinion of the Court of Appeals which upheld Council’s decision.
This Court will not overturn the decision of a zoning authority unless the decision is not fairly debatable. Rushing v. City of Greenville, 265 S. C. 285, 217 S. E. (2d) 797 (1975). A decision is not fairly debatable if it is so unreasonable as to impair or destroy a Constitutional right. Id.
While I question the wisdom of Council’s decision, I can not say that the decision is not fairly debatable. Therefore, I agree that the writ of certiorari was improvidently granted.